Citation Nr: 1117172	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-16 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 40 percent disabling since September 14, 2010.

2.  Entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 10 percent disabling from March 20, 2006, to September 13, 2010.

3.  Entitlement to an increased rating for the Veteran's service-connected residuals of capsulitis of the left shoulder, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable disability rating for the Veteran's service-connected an asymptomatic scar of the status post right carpal tunnel release.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (previously claimed as residuals of a chronic disability, manifested by numbness and weakness and loss of feeling in the bilateral lower extremities), to include as secondary to the Veteran's service-connected degenerative arthritis of the low back, post-traumatic.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to January 1990, including combat service in the Republic of Vietnam, and his decorations include the Air Medal and the Navy Commendation Medal with combat device.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his June 2008 and September 2010 substantive appeals (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent March 2011 letter, the Veteran stated that he wished to withdraw his requests for a hearing.  So his hearing requests are considered withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of the claim for entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 40 percent disabling since September 14, 2010, was requested.

2.  In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of the claim for entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 10 percent disabling from March 20, 2006, to September 13, 2010, was requested.

3.  In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of the claim for entitlement to an increased rating for the Veteran's service-connected residuals of capsulitis of the left shoulder, currently evaluated as 20 percent disabling, was requested.

4.  In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of the claim for entitlement to a compensable disability rating for the Veteran's service-connected an asymptomatic scar of the status post right carpal tunnel release was requested.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 40 percent disabling since September 14, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 10 percent disabling from March 20, 2006, to September 13, 2010, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to an increased rating for the Veteran's service-connected residuals of capsulitis of the left shoulder, currently evaluated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to a compensable disability rating for the Veteran's service-connected an asymptomatic scar of the status post right carpal tunnel release have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2010, the Veteran's representative requested that the following issues be withdrawn from the Veteran's current appeal: (1)  entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 40 percent disabling since September 14, 2010; (2) entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the low back, post-traumatic, currently evaluated as 10 percent disabling from March 20, 2006, to September 13, 2010; (3) entitlement to an increased rating for the Veteran's service-connected residuals of capsulitis of the left shoulder, currently evaluated as 20 percent disabling; and, (4) entitlement to a compensable disability rating for the Veteran's service-connected an asymptomatic scar of the status post right carpal tunnel release.  Therefore, the Veteran has withdrawn the appeal of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The claim for an increased rating for the Veteran's degenerative arthritis of the low back, post-traumatic, currently evaluated as 40 percent disabling since September 14, 2010, is dismissed.

The claim for an increased rating for the Veteran's degenerative arthritis of the low back, post-traumatic, currently evaluated as 10 percent disabling from March 20, 2006, to September 13, 2010, is dismissed.

The claim for an increased rating for the Veteran's residuals of capsulitis of the left shoulder, currently evaluated as 20 percent disabling, is dismissed.

The claim as to entitlement to a compensable disability rating for the Veteran's service-connected an asymptomatic scar of the status post right carpal tunnel release is dismissed.

REMAND

Throughout the appeal, the Veteran has asserted that his current peripheral neuropathy of the bilateral lower extremities is due to his service-connected degenerative arthritis of the low back, post-traumatic.  In November 2006, the Veteran was afforded two separate VA examinations - a neurological examination and a peripheral neuropathy examination by the same VA examiner.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities, by history.  At the peripheral nerves examination, the VA examiner determined that the Veteran's peripheral neuropathy of the bilateral lower extremities is "at least as likely as not caused by or a result of" his service-connected degenerative arthritis of the low back, post-traumatic.  At the neurology examination, the VA examiner determined that the Veteran's peripheral neuropathy of the bilateral lower extremities is "most likely the result of vitamin B12 definciencey as noted by the NCV report on February 2006, and is not due to arthritis of the back."

In light of the foregoing, it is unclear whether the Veteran has right and/or left lower extremity impairment that is due to or a manifestation of the Veteran's service-connected low back disability.  As such, this case must be remanded for further development.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine whether he has any impairment of his right and/or left lower extremity that is related to his service-connected low back disability, to include as a manifestation of his post-traumatic degenerative arthritis of the lumbar spine, or is otherwise related to the service-connected disability or to the Veteran's period of service.  The claims folder should be made available to and reviewed by the examiner.

The examiner must state whether it is at least as likely as not that the Veteran has any right and/or left lower extremity impairment related to his service-connected low back disability or to service.  In doing so, the examiner must acknowledge and discuss the Veteran's report of right and left lower extremity symptoms.  The examiner must also comment on the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  All findings and conclusions should be set forth in a legible report. 

2.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


